GODBOLD, Circuit Judge
(specially concurring):
I concur in the result and in the opinion of Judge Ainsworth but with this explanation. The trial court held that Union Bank had knowledge or notice because inquiry concerning the missing indorsement of Blicker would have disclosed the existence of the government lien. This case does not present the situation in which a bank pays without an indorsement and there is no nexus between the missing indorser and the government lien, so that inquiry, or insistence upon indorsement, would not result in the existence of the lien being revealed.